        Case 2:17-cv-02020-AC Document 14 Filed 06/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IMMANUEL CHRISTIAN PRICE,                         No. 2:17-cv-2020 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    EBLER, et al.,
15                       Defendants.
16

17          By order filed April 21, 2020, the court screened the complaint and found that it did not

18   state any claims for relief. ECF No. 13. Plaintiff was given thirty days to file an amended

19   complaint and warned that failure to do so would result in dismissal of this action. Id. at 7.

20   Thirty days have now passed, and plaintiff has not filed an amended complaint or otherwise

21   responded to the order.

22          Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the service of

23   this order, plaintiff shall file an amended complaint. Failure to comply with this order will result

24   in a recommendation that this action be dismissed without further warning.

25   DATED: June 9, 2020

26

27

28
